Citation Nr: 0911274	
Decision Date: 03/26/09    Archive Date: 04/01/09	

DOCKET NO.  07-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for arteriosclerotic 
heart disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from July 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  

A review of the evidence of record reveals that the Veteran 
is entitled to a permanent and total disability rating for 
pension purposes.  

No other issue is in proper appellate status at this time.  A 
review of the record reveals that by rating decision dated 
April 2008, service connection for skin cancer due to 
exposure to chemical and biological testing, a chronic lung 
disorder, anxiety (claimed as nervous condition), a sleep 
disorder, and hypertension was denied.  The Veteran was 
notified of the determination by communication dated April 
18, 2008.  He was informed that he had one year from the date 
of the letter to appeal that decision.  


FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
Veteran did not serve in the Republic of Vietnam during the 
Vietnam Era, and his overseas service with the Navy did not 
involve duty or presentation within the land borders of 
Vietnam (indicating inland waterways).

2.  Diabetes mellitus was not manifested during active 
service, was not shown to be present within one year 
following discharge from service, and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  

3.  Coronary artery disease with congestive heart failure was 
not shown during active service, was not shown to be present 
during the first year following service discharge, and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 507 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by the Veteran's active service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159 (b) (a).  As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159 (b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103 apply 
generally to the five elements of a service connection claim.  
Those are:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date for an award of benefits.

In various letters of record, including one dated in 
September 2006, VA advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate 
his service connection claims, as well as of the relative 
duties placed upon himself and VA in developing the claims.  

He was also informed how VA determines a disability rating 
and how VA determines an effective date once a benefit has 
been awarded.  

With regard to the duty to assist, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (c).

In this case, the Veteran's service treatment and personnel 
records are on file, as are both service VA and private 
medical records.  VA has requested any evidence showing the 
veteran receiving treatment on the U.S.S. George Eastman, and 
a response from the National Personnel Records Center in 
September 2007 is of record.  An examination was conducted 
for the Veteran by VA in January 2007.  However, for whatever 
reason, he failed to report.  The duty to assist a Veteran in 
developing a claim is not always a one-way street; nor is it 
a blind alley.  The Veteran must be prepared to cooperate 
with VA service to provide an adequate medical examination.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

In sum, there has been substantial compliance with all 
pertinent VA law and regulations by VA.  To move forward with 
the claim at this time would not cause any prejudice to the 
Veteran.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or by aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of continuity.  38 C.F.R. § 3.303 (b).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 U.S.C.A. § 3.303 (d).  

Service connection for chronic diseases, such as diabetes 
mellitus and coronary artery disease, may also be established 
on a presumptive basis by showing that such a disease process 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed to be 
service connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Veterans who served in the Republic of 
Vietnam after the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101 (2938 C.F.R. 
§§ 3.3.307 (a) (6) (iii), 3.313 (2008).  

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
found that the phrase "service in the Republic of Vietnam" as 
used in 38 C.F.R. § 3.307 (a) (6) pertaining to diseases 
presumed to be associated with herbicide exposure was not 
inconsistent with the phrase "service in Vietnam" as used in 
38 C.F.R. § 3.313 (a) pertaining to the presumption of 
service connection for diabetes mellitus which was based upon 
an association of service in Vietnam, including service 
aboard ships.  The decision upheld VA's representation of 
38 C.F.R. § 3.307 (a) (6) as requiring actual service on land 
in Vietnam.

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease process was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant, and on what this evidence shows, or fails to 
show, on the claim.  The Veteran should not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  (The law requires only that the Board 
provide reasons for rejecting evidence helpful to the Veteran 
).

In this case, the available service treatment and service 
personnel records do not support the Veteran's recent 
recollections of his experiences in service many years ago.  
The Board finds that the contemporaneous records are entitled 
to more probative weight than the recollections of the 
Veteran regarding events which occurred decades previously.  

From a review of the objective record, the Board is not able 
to conclude that the evidence creates a reasonable doubt that 
the Veteran's active service included visitation within the 
Republic of Vietnam during the Vietnam Era.  The Board is 
aware that the Veteran's medals and badges include the Armed 
Forces Expeditionary Medal, (Vietnam).  However, the Veteran 
himself does not claim to have set foot in Vietnam and there 
is no evidence of such service.  There is no verified or 
verifiable evidence of herbicide exposure of record.  

The Veteran's principal contention is that he was exposed to 
chemicals and gases while serving on the U.S.S. George 
Eastman (YAG-39), a ship he stated was a chemical and 
biological testing ship.  However, VA attempted to help the 
Veteran corroborate his claim and a September 2007 response 
from the National Personnel Records Center failed to show a 
clinical listing for the George Eastman.  An August 2008 
memorandum from a VA employee reflects that all procedures to 
obtain any records pertaining to treatment by the Veteran 
have been correctly followed.  All efforts to obtain the 
needed evidence have been exhausted.  It was stated that 
further attempts would be futile and it was determined that 
the records were not available.  

The records in question were those in which the Veteran 
claimed to have received treatment and evaluation for various 
problems.  However, the available service treatment records 
include the report of separation examination in March 1966.  
At that time there were no complaints expressed and clinical 
evaluation was entirely normal.  The Veteran was described as 
qualified for active duty at sea.  There are other service 
treatment records available and there is no contemporaneous 
reference to any indication of chemical or gas exposure or of 
the presence of diabetes mellitus and/or coronary artery 
disease.  Absent probative evidence that the Veteran was 
exposed to any chemical or gases during service, there is no 
basis upon which to award service connection for diabetes 
mellitus on a direct basis.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).

The Board also finds that diabetes was not manifested during 
active service or within one year of discharge from service.  
The same may be said for coronary artery disease.  Neither is 
shown to have developed as a result of an established event, 
injury, or disease during active service.  The service 
treatment records are negative for complaint, treatment, or 
diagnosis of diabetes mellitus or coronary artery disease.  
Post service records do not show the first documentation of 
either disability for many years following service discharge.  
No competent information has been provided indicating how 
either disorder might otherwise be related to an established 
event, injury, or disease in service.  Accordingly, the Board 
finds that entitlement to service connection for both 
diabetes mellitus and coronary artery disease is not 
warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990);  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease with 
congestive heart failure is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


